Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Piper A. Rountree appeals the district court’s orders denying relief on her 42 U.S.C. § 1983 (2012) complaint and her Fed.R.Civ.P. 59(e) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Rountree v. Brown, No. 7:11-cv-00572-GEC-RSB (W.D.Va. Mar. 9, 2015; Mar. 26, 2015). We deny Rountree’s motion for transcripts at the government’s expense and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.